02/24/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0511



                                 No. DA 20-0511


IN THE MATTER OF:

      S.E.,

              Respondent and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

March 28, 2022, within which to prepare, serve, and file its response brief.




JMK                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           February 24 2022